Citation Nr: 0520506	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1943 to June 
1946.  He died on December [redacted], 2000.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, denied the above 
claim.

In February 2005, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2004).  After the opinion was received 
at the Board, the veteran and his representative were 
provided a copy and 60 days to submit any additional evidence 
or argument in response to the opinion.  The representative 
responded that the veteran had no additional evidence or 
argument to submit and waived RO consideration of the VHA 
opinion.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2000.  At the time of 
his death, he was not service connected for any disability.

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest, with an antecedent cause of acute 
myocardial infarction and an underlying cause of diabetes 
mellitus type II.

3.  Cardiopulmonary arrest, myocardial infarction, and 
diabetes mellitus type II did not have their onset during 
active service, did not result from disease or injury in 
service, nor did they become manifest to a compensable degree 
within any applicable presumptive period.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in May 2001.  The appellant was 
told of what was required to substantiate her claim for 
service connection for the cause of the veteran's death, of 
her and VA's respective duties, and was asked to submit 
evidence and/or information, which would include that in her 
possession, to the RO.  The appellant's claim was initially 
adjudicated by the RO in May 2002.  The May 2001 notice 
letter was provided to the appellant prior to initial 
adjudication of her claim, thus there is no defect with 
respect to the timing of the notice.  An additional notice 
letter was provided to the appellant in November 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A VHA opinion was obtained and associated with the 
record in February 2005.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c) (2004).

Accordingly, the requirements of the VCAA have been met by 
the VA to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.





Service connection for cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Service connection for cardiovascular disease and diabetes 
mellitus may be established based on a legal "presumption" 
by showing that the disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's service medical records show that on September 
29, 1945 he was treated for a fungus infection on the skin of 
his feet.  The infection was said to have been present over 
the preceding 18 months in varying severity.  Physical 
examination revealed swelling of all the toes and raw, 
weeping, undersurfaces.  The impression was fungus infection 
of the feet with secondary cellulitis.  Urinalysis was 
essentially negative.  Following treatment, on October 8, 
1945 the feet showed marked improvement, with the lesions 
practically entirely well.  On separation examination in June 
1946, urinalysis was negative.  

There were no complaints or findings of cardiovascular 
disease during service, including upon separation examination 
in June 1946.  Blood pressure was 110/48 and the 
cardiovascular system and heart were reported as normal.

Hospital treatment records from the Manila Doctors Hospital 
dated from January 1996 to February 1996 show that the 
veteran was treated for ulceration of the dorsum of the right 
foot, ulceration of the interdigital area of the first and 
second right toes, patchy gangrene in between the left big 
toe and second toe, and patchy gangrene of the lateral dorsum 
of the left foot.  Debridement, irrigation, and dressing of 
the affected areas were performed.

VA examination in September 1998 revealed a normal 
electrocardiogram.  Blood pressure was 108/70.

A medical certificate from S. A. Santos, Jr., M.D., dated in 
October 2000 shows that the veteran was a known diabetic for 
more than 9 years, which contributed to the formation of 
cataracts.

A letter from R. C. Mirasol, M.D., dated in November 2000 
shows that the veteran had been treated for a non-healing 
wound of his left foot as a result of elevated blood sugars.  
He indicated that the veteran had experienced a similar 
problem in 1945, at which time he was treated for a possible 
fungal infection with secondary cellulitis.  He claimed to 
have had symptoms of polyuria and nocturia at that time.  The 
physician remarked that although no blood sugars were taken 
at that time, it was presumed that perhaps he might have been 
suffering from diabetes way back, as his mother had died of 
diabetes, secondary to an operation which did not heal.  The 
physician concluded that based on the above, it was 
reasonable to assume that the veteran had diabetes mellitus 
which probably started with the non-healing wound in 1945.

A letter from A. C. Reyes, M.D., dated in November 2000 shows 
that the veteran had been under his care for a recurrent 
indolent ulcer of the sole of the left foot and for diabetes 
mellitus.  The physician indicated having reviewed the 
veteran's medical records and noted that he had been under 
treatment in 1945 for swelling of the feet for 18 months, 
diagnosed as fungus infection with secondary cellulitis.  
There was no blood sugar determination made at the time, 
however, because of the refractoriness of his infection to 
treatment, and the subsequently detected very high blood 
sugar levels, it was reasonable to assume that probably the 
reason for the non-healing feet infection in 1945 was 
diabetes mellitus. 

The certificate of death of the veteran dated in December 
2000 shows that he died of cardiopulmonary arrest, with an 
antecedent cause of acute myocardial infarction and an 
underlying cause of diabetes mellitus type II.

Private medical records from A. Farinas, M.D., dated in 
January 2001 and February 2001 suggest that the veteran had 
long-standing uncontrolled diabetes mellitus which 
contributed significantly to the sudden cardiac arrest which 
cause his death.

A letter from A. M. Montalban, Orthopedic Surgeon, dated in 
August 2003 shows that the veteran was treated for multiple 
diabetic ulcerations of the right toes and foot, along with 
dry gangrene of the second right toe, in January and February 
1996.  He added that review of the medical history revealed 
that in 1945 he had been diagnosed to have a fungal infection 
of both feet which had been treated for 18 months.  The 
physician concluded that the veteran already had diabetes way 
back during that time.

In October 2003, the appellant testified at a personal 
hearing over which a hearing officer of the RO presided.  She 
asserted that the causes of the veteran's death, 
cardiopulmonary arrest, myocardial infarction, and diabetes 
mellitus type II, were manifested as a result of diabetes 
mellitus which the veteran had during service in 1945.

In November 2003, the appellant submitted a treatise from the 
Medical Observer titled Silent heart attacks threaten 
diabetic patients. 

A letter from A. Farinas, M.D. (internal medicine), dated in 
November 2003, reiterates that the veteran's medical history 
showed that in 1945, while only 19 months in the service 
overseas, he was diagnosed to have a fungal infection of both 
feet with secondary cellulitis, which was treated for the 
duration of 18 months.  It was indicated that treatment of a 
wound or fungal infection of such duration can be due to 
various metabolic disorders caused by insulin deficiency or 
faulty utilization of insulin.  Although such an infection 
was not earlier detected as diabetes, because there were no 
precise tools and instruments for accurate blood sugar 
determination during the Second World War, based on these 
facts, the veteran already had diabetes way back in that era.  
The physician included treatises suggesting that diabetes is 
a recurring disease and infection, and that infection could 
be dormant for quite some time but would recur due to 
deficiency or faulty utilization of insulin in the human 
body.  He also noted the greater rate of incidence of heart 
attack or cardiac ischemia among diabetics.  He concluded by 
noting that the veteran died of acute myocardial infarction 
and type II diabetes mellitus poorly controlled in December 
2000.

This matter was before the Board in February 2005.  The Board 
referred the case for a medical expert opinion from an 
endocrinologist.  Specifically, the Board requested that an 
opinion be provided as to whether it was as least as likely 
as not that the veteran's diabetes mellitus had its onset 
during active service or within one year of his separation 
from service, or was related to any in-service disease or 
injury.

A VA medical opinion dated in February 2005 from the Chief of 
the Endocrinology and Metabolism Section shows that that 
veteran clearly had a diagnosis type II diabetes mellitus.  
Glycemic control was not optimal and the diabetes was 
complicated by ulceration of the right foot and the left big 
toe.  A note dated in October 2000 had indicated that the 
diabetes had been diagnosed for nine years, which would put 
the onset of diabetes to 1991 (or earlier), when the veteran 
was 65 years old.  The veteran would have been 20 years old 
at the time of his discharge from service in 1945.  He had a 
history of fungal infection of the feet, with secondary 
cellulitis diagnosed and treated in 1945.  There was also 
documentation of negative urinalysis prior to and also at the 
time of discharge in June 1946.

The physician opined that it was very unlikely that the 
veteran had diabetes prior to his separation from service.  
The presence of a fungal foot infection was certainly not 
sufficient evidence for the presence of diabetes.  Indeed, 
most patients with fungal foot infections do not have 
diabetes, and only a small percentage of active, normal body 
weight 20 year old subjects with fungal foot infections have 
diabetes.  While it is true that blood glucose determinations 
were not routinely performed in 1946, the urinalysis was the 
"state of the art" diagnostic test for diabetes in that 
era, and the fact that it was negative on two occasions 
supports the view that the veteran did not have diabetes 
prior to separation from military service.  Importantly, the 
negative urinalysis also excluded the possibility of juvenile 
onset (type I) diabetes, which in that era would be much more 
common form of diabetes in a young person.  The clinical 
history also excluded the possibility of type I diabetes.  
Therefore, the question could be narrowed by asking whether 
the veteran was likely to have onset of type II (adult onset) 
diabetes in 1946.  The answer to this question is definitely 
no.  It would be very unusual for a lean, healthy, and fit 20 
year old in 1946 to have type II diabetes mellitus, even if 
the most sophisticated testing available currently (such as 
oral glucose tolerance test) were available.  The June 24, 
1946 note indicates height of 72 inches, weight of 164 
pounds, and no recent weight changes.  This produces a 
calculated body mass index (BMI) of 23-24; this BMI group has 
the lowest risk for development of type II diabetes mellitus.

The physician concluded that the natural history of type II 
diabetes mellitus is one associated with aging, obesity, and 
sedentary lifestyle, and this clearly did not apply to the 
description of the veteran in clinical service records from 
1945 to 1946.  The vast majority of World War II era veterans 
who developed type II diabetes had onset of disease after the 
age of 50.  The veteran's diabetes, diagnosed at age 65, is 
entirely consistent with the usual pattern of diabetes 
developing in the fifth or sixth decade of life.  Actuarial, 
prevalence, and longitudinal date would support the 
conclusion that the veteran did not have diabetes in 1946.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for cause of the 
veteran's death.  Initially, the veteran was not service 
connected for any disability during his lifetime.  The 
appellant alleges that the veteran's heart disease and 
diabetes mellitus were due to service and that such 
contributed to the veteran's death.  However, the evidence of 
record does not establish that the veteran incurred 
cardiovascular disease or diabetes mellitus in service.

The Board acknowledges the opinions of Drs. Mirasol and Reyes 
stating that it was "reasonable to assume" that the veteran 
had diabetes mellitus which "probably" started with the 
non-healing wound in 1945 and that it was "reasonable to 
assume that probably" the reason for the non-healing feet 
infection in 1945 was diabetes mellitus.  These opinions are 
inconclusive and speculative and must, therefore, be accorded 
less weight.  The qualified language of the opinions means 
that they have limited value.  Cf. Bloom v. West, 12 Vet. 
App. 185 (1999); Obert v. Brown, 5 Vet. App. 30 (1993).  

Also of record are opinions by Drs. Montalban and Farinas 
stating that the nonhealing foot wounds experienced by the 
veteran during service were indicative of the onset of 
diabetes mellitus.  However, February 2005 VHA doctor stated 
that the two urinalyses conducted during the veteran's period 
of active service would have identified such a disability, 
but did not.  The opinion further explains that having foot 
fungus does not necessarily suggest the onset of diabetes 
mellitus, particularly when taken with the other negative 
clinical evidence of record from that time.  

Dr. Farinas suggested that diabetes had not been detected 
because there were no precise tools and instruments for 
accurate blood sugar determination during World War II.  
However, the Board finds probative the February 2005 VA 
medical opinion which set forth that while it was true that 
blood glucose determinations were not routinely performed in 
1946, the urinalysis that was performed was the "state of 
the art" diagnostic test for diabetes in that era, and the 
fact that it was negative on two occasions supported the view 
that the veteran did not have diabetes prior to separation 
from service.

The VHA doctor is a specialist in endocrinology, a 
practitioner in a medical discipline which the Board finds 
well qualified to address the onset and etiology of the 
veteran's diabetes mellitus, and based his opinion on the 
entire record with consideration of the findings of other 
health professionals.  The VHA opinion was definitive and 
supported by detailed rationale.  The fact that the VHA 
doctor made a conclusive statement that the veteran did not 
have diabetes mellitus during service based upon review of 
the results of the in-service urinalysis and his in-service 
height and weight measurements is highly probative when 
weighing his statements against those of the private doctors.  
The VHA opinion is found to be persuasive and supported by 
the medical evidence.  

Service medical records are completely negative for any 
complaints or findings of cardiovascular disease or diabetes 
mellitus.  Post-service medical records are negative of 
symptoms associated until many years later.  Similarly, there 
is no evidence of record of cardiovascular disease having 
become manifested to a compensable degree within one year 
after the veteran's separation from service.  There is no 
competent medical evidence of record relating cardiovascular 
disease to the veteran's active service.  

The Board acknowledges the appellant's sincere belief that 
the veteran's death was somehow related to his period of 
service; however, as a layperson, she is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board has also considered the treatise submitted by the 
appellant in November 2003 setting forth the possible like 
between diabetes mellitus and silent heart attacks.  To the 
extent that she is attempting to extrapolate from the 
treatise that the veteran had diabetes mellitus in service 
that resulted in the cardiopulmonary disease, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 
11 Vet. App. 314 (1998).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for the cause of the veteran's 
death.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


